Case 2:19-cv-03056-PA-JC Document 27 Filed 11/21/19 Page 1 of 2 Page ID #:180



 1   XAVIER BECERRA
     Attorney General of California
 2   JANE ZACK SIMON
     Supervising Deputy Attorney General
 3   AMY W. LO, State Bar No. 194308
     KEITH C. SHAW, State Bar No. 227029
 4   Deputy Attorneys General
      455 Golden Gate Avenue, Suite 11000
 5    San Francisco, CA 94102-7004
      Telephone: (415) 510-3482
 6    Fax: (415) 703-5480
      E-mail: Amy.Lo@doj.ca.gov
 7   Attorneys for Defendants Kimberly
     Kirschmeyer, David Chriss, Christopher
 8   Schultz, Kerrie Webb, Mary Kathryn Cruz
     Jones
 9
10
                        IN THE UNITED STATES DISTRICT COURT
11
                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
12
                                        WESTERN DIVISION
13

14

15   BLACK PATIENTS MATTER,                                2:19-CV-03056-PA-JC

16                                  Plaintiff, REQUEST FOR JUDICIAL
                                               NOTICE IN SUPPORT OF
17               v.                            DEFENDANTS’ MOTION TO
                                               DISMISS, OR IN THE
18                                             ALTERNATIVE, TO TRANSFER
     KIMBERLY KIRCHMEYER,                      VENUE
19   CHRISTOPHER SCHULTZ, MARY
     KATHRYN CRUZ JONES, KERRIE Date: December 23, 2019
20   WEBB, DAVID CHRISS, in their              Time: 1:30 p.m.
     individual and official capacities,       Courtroom: 9A
21                                             Judge: Honorable Percy Anderson
                                 Defendants.
22                                             Trial Date: TBD
                                               Action Filed: April 19, 2019
23

24

25         Pursuant to Fed. R. Evid. 201, Defendants Kimberly Kirschmeyer, David
26   Chriss, Christopher Schultz, Kerrie Webb, and Mary Kathryn Cruz Jones, by and
27   through their attorneys of record, respectfully request this Court to take judicial
28   notice of the facts that are generally known within the trial court’s territorial
                                                       1
                      Req. for Jud. Not. in Supp. of Defs’ Mot. to Dismiss or Change Venue (2:19-cv-03056-PA-JC)
Case 2:19-cv-03056-PA-JC Document 27 Filed 11/21/19 Page 2 of 2 Page ID #:181



 1   jurisdiction or can be accurately and readily determined from sources whose
 2   accuracy cannot be reasonably questioned, as follows:
 3        1.   The Medical Board of California (MBOC) is located at 2005 Evergreen
 4   Street, Suite 1200, Sacramento, California.
 5   (Sources: https://www.mbc.ca.gov/About_Us/Contact_Us.aspx; MBOC official
 6   letterhead (see Webb Decl., Attach., MBOC Agenda.)
 7        2.   The headquarters of the Division of Investigation for the California
 8   Department of Consumer Affairs is located at 1747 N. Market Blvd., Suite 265,
 9   Sacramento, California.
10   (Source: https://dca-division-of-investigation.blog/office-locations/)
11        3.   The MBOC website allows users to subscribe for email alerts. The topics
12   covered are Board Meetings, News, Actions relating to the license or practice of
13   physicians and surgeons, and Regulations. To subscribe, the user need only enter
14   an email address and respond to the MBOC’s automatically generated email
15   requesting verification of the email address.
16   (Source: https://www.mbc.ca.gov/Subscribers/)
17

18   Dated: November 21, 2019                              Respectfully submitted,
19                                                         XAVIER BECERRA
                                                           Attorney General of California
20                                                         JANE ZACK SIMON
                                                           Supervising Deputy Attorney General
21                                                         KEITH SHAW
                                                           Deputy Attorney General
22

23                                                         /s/ Amy W. Lo
24                                                         AMY W. LO
                                                           Deputy Attorney General
25                                                         Attorneys for Defendants Kimberly
                                                           Kirschmeyer, David Chriss,
26                                                         Christopher Schultz, Kerrie Webb,
                                                           Mary Kathryn Cruz Jones
27

28
                                                      2
                     Req. for Jud. Not. in Supp. of Defs’ Mot. to Dismiss or Change Venue (2:19-cv-03056-PA-JC)
